Citation Nr: 1128290	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for discoid lupus erythematosus.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for facial scarring.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned and a copy of the transcript is of record.  

The issues of entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2000 rating decision, the RO denied a claim of entitlement to service connection for discoid lupus erythematosus.

2.  Evidence received since the January 2000 rating decision is not cumulative or redundant.  However, it does not relate to an unestablished fact necessary to substantiate the claim for discoid lupus erythematosus.

3.  In an unappealed May 1993 rating decision, the RO denied a claim of entitlement to service connection for facial scarring.

4.  Evidence received since the May 1993 rating decision is not cumulative or redundant.  However, it does not relate to an unestablished fact necessary to substantiate the claim for facial scarring.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's January 2000 decision, which denied a claim of entitlement to service connection for discoid lupus erythematosus; the claim for service connection for discoid lupus erythematosus is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).

2.  New and material evidence has not been received since the RO's May 1993 decision, which denied a claim of entitlement to service connection for facial scarring; the claim for service connection for facial scarring is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A November 2006 letter contained notice of what is necessary to establish a claim for service connection, provided Dingess notice and informed the Veteran of what qualifies as new and material evidence.  The letter notified the Veteran that his claim for service connection for lupus was denied because there was no evidence that his lupus was present in service.  The letter did not notify the Veteran about what evidence is needed for his service connection claim for facial scarring.  However, the Veteran has not been prejudiced in this regard because a reasonable person is able to deduce from the information provided on lupus as to why a claim for facial scarring, under the same circumstances, was not reopened.  The March 2008 statement of the case discussed the reason for the prior denials and the claims were also readjudicated in a September 2009 supplemental statement of the case, rectifying any deficit in information to the Veteran.  Additionally, the Veteran is represented and testified during a videoconference hearing in connection with his claims.  The Veteran's representative presented argument that the additional evidence represented new and material evidence to reopen the claims and it is apparent that both the representative and the appellant understood the basis for the prior final denial of the claims.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  

The Board also acknowledges that the Veteran was not examined for the purpose of addressing his service connection claims for lupus or facial scarring; however, given the facts of this case a VA examination is not required.  Under 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009), VA will provide a medical examination only if new and material evidence is presented or secured in a claim to reopen a finally adjudicated claim.  Because new and material evidence has not been received to reopen the claims, discussed fully below, the criteria for a VA examination under the above-noted authority are not met.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Discoid Lupus Erythematosus

In the January 2000 rating decision, the RO declined to reopen the claim of entitlement to service connection for discoid lupus erythematosus on the basis that there was no new and material evidence.  The claim was initially denied in May 1993 as there was no evidence of lupus at any point during the Veteran's period of service.

The evidence of record at the time of the January 2000 decision consisted of the Veteran's DD-214; service treatment records dated from July 1965 to May 1969; a VA examination dated in January 1988; Denver Colorado VA Medical Center treatment records dated from 1983 to 1993; Social Security Administration records; and a letter from Dr. R.G. dated in March 1994.  The Veteran did not file an appeal however, and the January 2000 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2006, the Veteran again requested service connection for lupus.  In order to reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The relevant evidence submitted since the last final rating decision includes Denver VA Medical Center records dated from July 2006 to August 2009; a December 2006 VA psychiatric examination; retirement records; and a transcript from the videoconference hearing.

The Board finds that the above evidence received after the January 2000 rating decision is new but not material.  The evidence was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  However, the evidence is not material, there is no evidence presented substantiating the claim for service connection.  Specifically, the VA treatment records provide no opinion relating the Veteran's lupus to service.  The December 2006 VA psychiatric examination report does not include any discussion of the lupus condition.  In addition, none of the new evidence shows that the Veteran's lupus began in service.  The Court has held that additional evidence, which consists merely of records of post-service treatment that do not indicate that a condition is service connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The Board concludes that additional evidence, while new, is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

The Board has considered the Veteran's statements and testimony which are to the effect that lupus had its onset during service.  That evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  Consequently, merely to make the same allegations and arguments, when previously made, does not constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

As there is no new evidence that the Veteran's discoid lupus erythematosus may have began in service or is otherwise related to service, the Board does not find that there is material evidence with which to reopen the Veteran's claim.  As there is no new and material evidence before the Board, the Board lacks jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Facial Scarring 

In the May 1993 rating decision, the RO denied the claim of entitlement to service connection for facial scarring on the basis that there was no evidence of facial scarring while the Veteran was in service.  

The evidence of record at the time of the May 1993 decision consisted of the Veteran's DD-214; service treatment records dated from July 1965 to May 1969; and a VA examination dated in January 1988.  The Veteran did not file an appeal however, and the May 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2006, the Veteran again requested service connection for facial scarring.  In order to reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The relevant evidence submitted since the last final rating decision includes; Denver Colorado VA Medical Center treatment records dated from 1983 to 1993 and from July 2006 to August 2009; Social Security Administration records; a letter from Dr. R.G. dated in March 1994; a December 2006 VA examination; retirement records; and a transcript from the videoconference hearing.

The Board finds that the above evidence received after the May 1993 rating decision is new but not material.  The evidence was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO. However, the evidence is not material, as it provides no evidence supporting a claim for service connection.  Specifically, the VA treatment records provide no opinion relating the Veteran's facial scarring to service and there is no medical evidence that the facial scarring was present in service.  The December 2006 VA examination psychiatric examination report notes that the Veteran discussed his facial scars but no diagnosis was rendered with regard to the facial scars and the examiner did not provide any opinion relating the scars to service.  The Board concludes that additional evidence, while new, is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

The Board has considered the Veteran's statements and testimony which are to the effect that facial scars had their onset during service.  That evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  Consequently, merely to make the same allegations and arguments, when previously made, does not constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

As there is no new evidence that the Veteran's facial scarring had its onset during service or is otherwise related to service, the Board does not find that there is material evidence with which to reopen the Veteran's claim.  As there is no new and material evidence before the Board, the Board lacks jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for discoid lupus erythematosus is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for facial scarring is final and is not reopened.  The appeal is denied.


					    REMAND

PTSD

The Veteran asserts that he is entitled to an increased rating for his service-connected PTSD.  The Veteran last received an examination for his PTSD in December 2006.  As five years have past since the Veteran's last examination and July 2007 treatment records show that the Veteran has no friends and spends much of his time alone in his apartment, a new VA examination should be provided.  In addition, an August 2007 letter reveals that the Veteran has thoughts of suicide on a daily basis.  At the hearing in May 2011, the Veteran testified that he believed that his psychiatric disorder had worsened since the time of the December 2006 examination.

During the hearing before the undersigned the Veteran stated that he had outstanding VA treatment records.  While the record was left open for 60 days to allow the Veteran to submit the recent medical records, no new evidence has been received.  The claims file contains VA treatment records dated up to September 2009.   Therefore, the RO should obtain and associate with the record all current treatment records and afford the Veteran a new VA examination to determine the severity of his PTSD.  See 38 C.F.R. § 3.159 (2010).

Diabetes Mellitus 

The Veteran asserts that he is entitled to service connection for diabetes mellitus.  The Board notes that the medical evidence shows both diagnoses of diabetes mellitus type I and type II.  Records dated from 1983 show diagnoses of diabetes and of diabetes mellitus type I. There is a notation of diabetes type II, however, in a September 1984 VA hospital summary as well as other subsequent treatment records, including in January 2005 where records note a diagnosis of diabetes mellitus, type II, beginning in 1980.  In an August 2007 letter the Veteran asserted that his diabetes started out as type II due to herbicide exposure in Vietnam and because of his pancreatitis became type I.  

The Board acknowledges the Veteran's service in Vietnam for thirteen months from 1967 to 1968.  However, presumptive service connection may only be established for diabetes mellitus type II as opposed to diabetes mellitus type I.  Therefore, a clear diagnosis must be established before a decision can be rendered in this case.   In addition, the examiner is asked to comment on the likelihood of the Veteran's assertion that he had type II diabetes that became type I.   A new VA examination is necessary to determine whether there is a nexus between the Veteran's diabetes and service.  See 38 C.F.R. § 3.159 (2010).

The VA is required to assist the Veteran in finding evidence to support his claims. See 38 U.S.C.A. § 5103A (West 2002).  During the hearing before the undersigned the Veteran stated that he has been receiving ongoing treatment for his diabetes mellitus.  The claims file contains VA treatment records dated up to August 2009 and private treatment records dated up to May 2003.  The RO should obtain and associate with the record all current treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any private treatment for his diabetes mellitus and his service-connected PTSD.  After obtaining any necessary release forms, the RO should attempt to obtain any identified private treatment records.  The RO should also obtain any additional VA treatment records and records from the Denver VA Medical Center dated after August 2009.  All records obtained must be associated with the claims file.

2.  After any additional medical records have been obtained and incorporated in the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the Veteran's symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. 

3.  Schedule the Veteran a VA examination in order to determine the nature and etiology of his diabetes mellitus.  The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  Specifically, the examiner should report all current diagnoses, to include whether the Veteran has either type I or type II diabetes and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus was incurred during service or is otherwise etiologically related to service, to include herbicide exposure.  The examiner is also asked to comment on the Veteran's assertion that diabetes changed from type II to type I.  A complete rationale must be given for any opinion expressed.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated.

4.  Readjudicate the issues on appeal based on a review of the entire evidentiary record.  If all the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


